Contrary to the defendant’s contention, the police had probable cause to arrest him (see People v Stays, 265 AD2d 585 [1999]; People v Palacio, 121 AD2d 282, 283 [1986]; see also People v Mitchell, 166 AD2d 676 [1990]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the third degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that he was deprived of a fair trial as a result of the prosecutor’s summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Malave, 7 AD3d 542 [2004]; People v Bruen, 136 AD2d 648, 649 [1988]). In any event, the defendant’s contention is without merit (see People v Paul, 82 AD3d 1267, 1267-1268 [2011], Iv denied 16 NY3d 898 [2011]; People v Adamo, 309 AD2d 808, 810 [2003]; People v Phillips, 285 AD2d 477, 478 [2001]; People v Hill, 176 AD2d 755, 756 [1991]). Dillon, J.P., Leventhal, Hall and Lott, JJ., concur.